Title: To James Madison from James Monroe, [ca. 15 December 1814]
From: Monroe, James
To: Madison, James


        
          
            [ca. 15 December 1814]
          
          The enclosed plan for raising 20.000 men in New York, was submitted to my view yesterday by Genl Scott, that I might state, as he passed to day on his way to Baltimore, whether it ought to be carried into effect, as aiding, or declind as interfering with the plans of the genl govt. I will thank you to say what you think of it. From the hasty perusal I have given it, I shod. doubt the propriety of interfering to prevent it. Being a species of drafted militia, I do not see how the genl govt., under whom it is to be put, can oppose it.
          
            J. M.
          
        
        
          I send a letter just recd. from Mr Ingersoll.
        
      